Orders, Family Court, Bronx County (Marjory D. Fields, J.), entered June 7, 1990, which, after a hearing, adjudged that the children named in this proceeding were neglected by both respondents, and conditionally released the children to respondent Emilia F. under the supervision of the Child Welfare Administration, unanimously affirmed, without costs.
The allegations of neglect in this child neglect proceeding were established by a preponderance of the evidence. Testimony at the fact-finding hearing was that despite respondent Eddie L.’s previous conviction and incarceration for the rape of his stepdaughter, and respondent Emilia F.’s fear of his violent nature, the latter allowed him to live in the house for an extended time with her and his stepdaughter and two daughters. On one occasion when he was not living in the house, Eddie L. paid a visit, lost his temper, struck his stepdaughter in the face and threatened to kill the child and the mother if the parole authorities were informed of his behavior. Yet, Emilia F. did not take steps to keep the children away from an obviously dangerous man. She did not maintain an "ongoing vigilance and a firm commitment to protect one’s child[ren] from [obvious] harm.” (Matter of Alyne E., 113 Misc 2d 307, 311.)
We have considered respondent’s remaining contention and find it to be without merit. Concur—Sullivan, J. P., Kupferman, Ross, Smith and Rubin, JJ.